Citation Nr: 1453113	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  11-22 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan

THE ISSUES

1.  Entitlement to service connection for a disorder of the feet, to include bilateral plantar fasciitis.  

2.  Entitlement to a rating in excess of 10 percent for residuals of dislocation of the left shoulder.  

3.  Entitlement to a rating in excess of 10 percent for a mechanical low back disorder.

4.  Entitlement to a rating in excess of 10 percent for patellofemoral syndrome of the left knee.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran had active service from June 1973 to June 1995.  

This matter came before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) which denied increased ratings for all of the Veteran's service-connected disorders and denied service connection for bilateral plantar fasciitis.  

The Veteran's December 2009 notice of disagreement (NOD) was received as to the denials of service connection for bilateral plantar fasciitis and ratings in excess of 10 percent for disabilities of the left shoulder, low back, and left knee, and after a July 2011 Statement of the Case (SOC) addressed those matters, the appeal was perfected by filing VA Form 9 in August 2011.  

The Board notes that an August 2011 rating decision denied service connection for sleep apnea.  The Veteran initiated an appeal by filing an NOD in October 2011.  That matter was addressed in an August 2012 SOC.  However, the Veteran did not perfect that appeal by filing a Substantive Appeal, VA Form 9 or equivalent.  See 38 C.F.R. §§ 19.32, 20.302(b) (2014).  

A November 2013 rating decision granted service connection for a right shoulder strain with arthritis which was assigned an initial 10 percent rating.  

The Veteran applied to reopen his claim for service connection for sleep apnea in June 2014.  

The Veteran testified at an April 2014 videoconference before the undersigned.  At the videoconference, testimony was additionally taken as to sleep apnea.  At the videoconference the Veteran submitted additional evidence, together with a waiver of initial RO consideration of such evidence.  

Subsequently, an October 2014 rating decision denied reopening of the claim for service connection for sleep apnea.  The Veteran has not yet submitted a NOD with this decision.  Therefore, this issue is not before the Board for appellate consideration at this time.

In addition to the paper claims file, there are paperless, electronic claims files, Virtual VA and Veterans Benefits Management System (VBMS) associated with this appeal.  A review of the Virtual VA and VBMS claims files does not reveal anything pertinent to the present appeal except copies of private clinical records in VBMS, VA electronic (CAPRI) records, and the transcript of the April 2014 videoconference.  

Subsequently, the Veteran submitted additional evidence in September 2014 without a waiver of initial RO consideration of such evidence.  

In an appeal of ratings assigned for service-connected disabilities, a TDIU rating claim will be considered part and parcel of the claims.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran testified, in substance, that he was unable to work due to his service-connected disabilities.  See pages 4 and 23 of the transcript.  Accordingly, the matter of entitlement to a TDIU rating is before the Board.  

At the videoconference the Veteran testified that he had cardiomyopathy due to sleep apnea, page 21 of the transcript, and correspondence from the Veteran is also to that effect.  This matter has not yet been adjudicated by the RO and, so, this matter is not in appellate status.  This matter is brought to the attention of the RO for initial consideration.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.
REMAND

In a service connection claim, one presiding at a hearing generally is required to explain (1) the elements for service connection, i.e., injury or disease in service, current disability, and nexus, and (2) which elements the RO found were unfulfilled.  Leavey v. McDonald, No. 12-1883, slip op. at 7 (U.S. Vet. App. Nov. 14, 2014) (en banc) (citing Bryant, 23 Vet. App. at 496).  This was explained to the Veteran at the videoconference.  See pages 11 and 12 of the transcript.  

In Leavey v. McDonald, Id. at 2 the Court reiterated the holdings in Bryant v. Shinseki, 23 Vet. App. 488 (201) and Procopio v. Shinseki, 26 Vet. App. 76 (2012) that in an increased rating claim, 38 C.F.R. § 3.103(c)(2) generally requires an explanation that (1) that a disability rating is assigned based on the symptoms and severity of the disability, and its effects on employment, and (2) why the RO did not assign a higher rating.  Also, when at issue, the duty also encompasses an explanation of the components of extraschedular consideration, i.e., an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the schedular rating criteria.  Leavey, Id. at 8.  This was explained to the Veteran at the videoconference.  See page 3 of the transcript.  

At the videoconference the Veteran testified that although his service treatment records (STRs) were negative for disability of his feet, that he had pes planus and that he developed plantar fasciitis during service due to overuse of his feet in the performance of his duties.  Also at the videoconference the Veteran testified that the service-connected disorders at issue had increased in severity since his most recent VA rating examination.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPCGPREC 11-95 (1995); see also 38 C.F.R. § 3.327 (a reexamination will be requested whenever there is a need to verify the current severity of a disability).   Accordingly, more recent VA rating examinations are needed.  

Also, the Veteran testified that he was receiving treatment at a VA facility in Battle Creek, Michigan.  Page 12 of the transcript.  Thus, the appropriate steps should be taken to obtain up-to-date VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the Veteran with an opportunity to identify any additional relevant medical treatment records which pertain to his service connection claim for plantar fasciitis, and his claims for increased ratings for his service-connected disorders of the left shoulder, low back, and left knee that have not yet been associated with the claims file.

Appropriate steps should be taken to obtain any such identified records. 

2.  Take the appropriate steps to ensure that up-to-date treatment records from the VA Medical Center in Battle Creek, Michigan, are associated with the claims files.  

3.  After completing the above, or allowing for the lapse of a reasonable period of time for completion of the above, afford the Veteran an examination with regard to his claim for service connection for a disorder of the feet, to include bilateral plantar fasciitis.  

The examiner should carefully review the evidence of record, the Veteran's statements, and the clinical evidence, and conduct a thorough examination.  The Veteran's statements, and any corroborating evidence, may serve to support any medical determination to the extent the statements may be reasonably made by a layperson.  For example, the Veteran, as a layperson may address what he personally observed or experienced, including current or past symptoms, and what a physician previously told him.  The examiner must not accept lay statements beyond the ambit of lay knowledge or comprehension, such as a statement by the Veteran that he currently suffers from a medical illness which has not been diagnosed by appropriate medical personnel.  The examiner may accept that a physician told the Veteran certain things, for purposes of establishing etiology or a diagnosis, but does not have to accept the Veteran's personal knowledge of such matters.  The examiner should also address whether any statements or evidence are contradicted or reasonably questioned based on other evidence of record.  

The examiner should render an opinion as to whether it is "more likely than not" (likelihood greater than 50%), "at least as likely as not" (50%), or "less likely than not" (less than 50% likelihood) that any disability of the Veteran's feet, including plantar fasciitis, which the Veteran has is of service origin.  

The examination report should include the complete rationale for all opinions expressed.  All necessary special studies or tests should be accomplished.  The claims folders should be made available to the examiner for review.

If the examiner determines that an opinion cannot be rendered without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or event, or disease, can possibly cause the claimed disorder, or whether the actual etiology(ies) is or are due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

4.  After completing the above, or allowing for the lapse of a reasonable period of time for completion of the above, afford the Veteran an examination with regard to his claims for increased ratings for his service-connected left shoulder, low back, and left knee disorders.  

The examination should include tests of the Veteran's range of motion and any other tests or studies deemed necessary for an accurate assessment.  X-rays should be performed, if needed.  

If needed, the claims file, including a copy of this REMAND, should be provided to the examiner, the examiner should review the claims file in conjunction with the examination, and the examiner should annotate his or her report as to whether the claims file was reviewed. 

The examiner should (1) record the range of motion of the right shoulder, and describe the limitation of motion, if any, in terms of the degrees of painless motion and the degrees of painful motion, if any; (2) comment on the functional limitations, if any, caused by this service-connected disability.  Any functional loss, including the inability to perform normal working movements with normal excursion, strength, speed, coordination, and endurance should be noted.  The examiners should specify any functional loss due to pain or weakness, and document all objective evidence of those symptoms.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The examiner should also address the impact of the Veteran's service-connected disabilities has on the Veteran's employability.  

5.  The Veteran is hereby informed that it is his responsibility to report for any examination which is scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

6.  After completing the above development, the claims files should be forwarded to an appropriate medical professional to offer an opinion regarding whether the Veteran's service-connected disabilities render him unable to obtain or retain substantially gainful employment.  The Veteran's claims files and a copy of this remand should be made available for review. The need for an additional examination of the Veteran is left to the discretion of the medical professional selected to write the opinion.

Following a review of the claims files, the examiner should offer an opinion as to whether the Veteran's service-connected disabilities either singularly or jointly, rendered him unable to secure or follow a substantially gainful occupation, taking into consideration her level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities. 

In offering an opinion, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements, accepted medical principles and objective medical findings.  All opinions expressed should be accompanied by supporting rationale. 

7.  Following the completion to the extent possible of the development requested above, the RO should readjudicate the claims for service connection for a disorder of the feet, to include bilateral plantar fasciitis and for increased ratings for service-connected disorders of the left shoulder, low back, and left knee.  

If the claims remain denied, the Veteran should be provided a Supplemental SOC (SSOC) and afforded the appropriate period of time to response.

The claim for a TDIU rating must also be addressed.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014). 

